August 28, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    OSAIGBOVA NEHIKHARE, Appellant

NO. 14-15-00270-CV                          V.

         CREEKSIDE COMMUNITY ASSOCIATION, INC., Appellee
                 ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on March 20, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Osaigbova Nehikhare.


      We further order this decision certified below for observance.